Citation Nr: 0627021	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1. Entitlement to service connection for a claimed bilateral 
hearing loss  

2.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to March 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his May 2005 Substantive Appeal.  He withdrew 
his request in October 2005.  See 38 C.F.R. § 20.702(e) 
(2005).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.  


REMAND

Recently in McLendon v. Nicholson, No. 04-0185 (June 5, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) addressed the four elements that must be considered 
in determining whether a VA medical examination must be 
provided as required by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In a June 2004 private audiological examination, the veteran 
reported a history of exposure to ship noise and artillery 
fire during his time in active service.  Although not 
competent to diagnose a medical disability or render an 
opinion regarding its etiology, the veteran is certainly 
competent to report the above exposure to noise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, the Board observes the private examiner's statement 
that the bilateral hearing loss "could be the result of 
exposure to high intensity noise without the benefit of using 
hearing protection."  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the bilateral 
hearing disability since service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed bilateral 
hearing and tinnitus disorders.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current bilateral hearing 
and tinnitus disability that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due to noise 
exposure during his period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

3.  After completion of the above 
development, the veteran's claims of 
service connection for bilateral hearing 
and tinnitus disorders should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

